DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
Claim 13 was amended.  Claims 1-14 and 17-22 are pending.

Response to Arguments
In view of the appeal brief filed on 10/25/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                    
                                                                                                                                                    
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz (US 2002/0077556) in view of Khairkhahan et al. (US 2012/0165827) (hereinafter referred to as “K”) and as further evidenced by Najafi et al. (US 2011/0303229 and 2007/0032734).
Regarding claim 1, Schwartz discloses a wireless and leadless left atrial pressure measurement device extending through a septal wall into a left atrium of a patient ([0002] discloses an endocardial pressure measurement sensor; [0022] – discloses sensing pressure in a chamber of the heart; [0098]-[0102] disclose an embodiment for congestive heart failure/CHF applications where the sensor can implanted at the fossa ovalis to measure LAP; the sensor is wireless and may include an antenna located in the sensor housing for transmitting data per [0015]; [0104]-[0115] describe two methods for which the sensor is positioned at the fossa ovalis where the sensor is guided/inserted via the right atrium; Fig. 12A shows one embodiment that includes nub that projects outward from the sensor body 52 that includes circumferential groove 60 that facilitates delivery, [0064]). Schwartz et al. disclose how to deliver the device (as supported in the citations above) but do not disclose a method for retrieving the device.  Specifically, Schwartz does not disclose a method comprising:
advancing a catheter situated within a sheath into a right atrium of the patient;
retracting the sheath to expose a tether of the catheter;
securing the tether to a proximal portion of the device;
withdrawing the device through a passage in the septal wall from the left atrium;
situating the device within the sheath; and
retracting the catheter, sheath, and device from the patient.
The prior art contained a comparable method that was improved in the same way as the claimed invention (i.e. improved by incorporating a way to remove the sensor from the implant site).  More specifically, K teaches a catheter for retrieving a wireless medical device from a patient ([0010]).  The medical device is a wireless pacemaker, for delivering pacing pulses and optionally for sensing muscle activity, which may be positioned on the inside or outside of a cardiac chamber ([0037]).  The device may include fixation mechanisms ([0039]).  K teach that in the event of a malfunction, it is highly desirable to be able to retrieve the leadless pacemaker ([0041]).   K’s method of retrieval comprises:
advancing a catheter (Fig. 2B, #206) situated within a sheath into a patient (206 is shown in a sheath 207 in Fig. 2A, the catheter can be used to extract a medical device located “adjacent to heart tissue on the inside or outside wall of a cardiac chamber” – [0038]);
retracting the sheath to expose a tether of the catheter (Figs. 2A shows sheath pulled back from the end of catheter 206 and revealing at least one loop 216 which was interpreted as a tether);
securing the tether to a proximal portion of the device (Fig. 2B and 2C show a tether/loop 218 being secured to a proximal portion 220);
withdrawing the device from the heart (see [0003] – “The present disclosure relates to leadless cardiac pacemakers, and more particularly, to features and methods by which they are removed from the heart”);
situating the device within the sheath (see Figs 3A to 3B and [0051] – “In FIG. 3B, the protective sheath 307 is shown disposed over the leadless cardiac pacemaker and positioned at the distal end of guide catheter shaft 311. As described above, the protective sheath can be configured to slide over the pacemaker to prevent any sharp edges or features of the pacemaker from tearing, damaging, or catching onto tissue during removal of the pacemaker”); and 
retracting the catheter, sheath, and device from the patient (this is implied through the purpose noted in the abstract which says removal of a cardiac device from a patient).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Schwartz to include a retrieval method of extraction/retrieval as taught by K for the implanted heart sensor because K recognizes that it would be highly beneficial in the event that the implanted heart device malfunctions.  
K’s method of retrieval does not specifically state that the catheter is advanced into the right atrium to withdraw the device from the left atrium.  The Office would like to emphasize that the medical device of K may be positioned on an interior wall of a heart chamber ([0037]-[0038]) which requires the retrieval tool to travel into a heart chamber.  Schwartz’s method of positioning the sensor requires advancing the positioning hardware into the right atrium for placement of the pressure sensor in the septal wall between the right and left atrium, leaving a portion of the sensor exposed to the left atrium for pressure measurements and a portion extending into the right atrium (Fig. 16F).  Application of K’s method of retrieval by returning to the right atrium would have been obvious to person having ordinary skill in the art at the time of the filing of the invention for several reasons:  
Schwartz’s housing design includes a groove 60 (Fig. 15) that is provided on an exterior surface of the housing on the proximal side for facilitating delivery and implantation of the sensor.  K’s retrieval method includes several options for a structure on the proximal end of the sensor to latch onto for retrieval including the 932 shown in Fig. 9B and 1032 shown up close in Fig. 10A (same as the previously cited 220).  In either case, a snare tether is capable of looping around each structure for retrieval (see at least [0067] for 932 and Fig. 2C for 1032) which discusses or shows the snare looping around the structure).  932 in particular is very similar to that of the knob shaped feature on the proximal end of Schwartz’s sensor housing.  Thus a person of ordinary skill in the art at the time of the filing of the application would have recognized the utility of Schwartz’s groove for retrieval as well given the similarity in design to K, such similarity providing a reasonable expectation of success as well as a motivation factor.  
It would have been obvious to try K’s method by approaching from the right atrium given a finite number of predictable solutions.  Schwartz’s sensor, when placed in septum between the right and left atrium, can only be grasped from two sides.  Looking at Fig. 16F of Schwartz, one may grasp the sensor from the left or right atrium shown in the picture.  There are no other directions to approach the sensor for retrieval given K’s method.  A person of ordinary skill in the art would have settled on an approach from the right atrium (left side in the picture) in light of the groove feature (60) already built onto Schwartz that could be used as a grasping point for K’s snare/tether and the fact that an approach from the right atrium is already possible given its use for placement of the sensor.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense
Najafi ‘229 provides further evidence that an approach from the right atrium for an implant positioned in the septal wall between the right and left atrium would have been obvious for retrieving the implant to a person of ordinary skill in the art at the time of the filing of the invention.  Najafi ‘229 teaches a delivery system for a medical implant (Abstract) and in particular a sensor for measuring pressure in the left atrium (see [0004] and [0009] reference to wireless sensors).  Najafi references other patent documents for examples of wireless/leadless pressure sensors at [0004] (for example Najafi ‘734 is referred to; Fig. 5 and [0022]-[0024] in this references shows one such sensor for placement in the septum between the right and left atrium).  A catheter 14 and sheath 16 in Najafi ‘229 is used to place a sensor held inside the catheter in a transseptal location (see Fig. 3) by traversing the patient’s arterial system into the right atrium, puncturing the septum and pushing the delivery system through the wall as shown in Fig. 3 and then withdrawing the delivery mechanism (see [0038] – [0039]).  These steps use the same approach as in Schwartz for delivering a transseptal pressure sensor.  In addition, Najafi et al. includes the following teaching at [0040], “-the entire procedure can be reversed, so that the anchor 10 and its implant 12 can be repositioned or even entirely withdrawn from the body.”  Thus, Najafi teaches that the instrument for locating the sensor can be used to remove the sensor using the same access to the right atrium.  Although Najafi et al. use a different removal tool for a transseptal wireless left atrium pressure sensor, the technique of using the same approach (right atrium) for placement and removal was known in the arts at the time of the invention.  Again, the same argument (obvious to try among a known finite number of solutions) is equally applicable here in view of Najafi as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
Regarding claim 2, K teaches wherein withdrawing the device comprises applying traction to the device using the tether to withdraw the device (snare 203 was interpreted as a tether and is used to grasp 220 on the medical device shown in Fig. 2B, see [0048] for a supporting explanation of how 203 and 220 function extract the device, Fig. 3B shows the device after it has been retracted into a sheath 307) through the septal wall into the right atrium (this would occur in view of argument provided in the claim 1 rejection).  The rationale for modifying remains the same.
Regarding claim 3, K teaches wherein situating the device within the sheath comprises applying countertraction to the device using the sheath (at least at [0051] – “The protective sheath can be slidable along a longitudinal axis of the catheter so as to allow for covering and uncovering of the pacemaker with the sheath”).  The rationale for modifying remains the same.
Regarding claim 4, Schwartz does disclose a feature on the proximal portion of the sensor that can serve as a coupling (Fig. 15, groove 60).  However, K teaches wherein the proximal portion including a proximal coupling feature and securing the tether to the device comprises securing the tether to the proximal coupling feature (see Fig. 2B where the device includes a coupling feature 220 for which the tether uses to grasp the device or Fig. 9B and [0067] which states, “[t]he flexible stem(s) also allow the grasping feature 932 to orient itself within the snare”).  The rationale for modifying remains the same.
Regarding claim 5, K teaches wherein the proximal coupling feature is one of a knob, a disc, or an extension plug (220 in Fig. 2B can be interpreted at least as one or more of these).  The rationale for modifying remains the same.
Regarding claim 6, Schwartz discloses wherein the device includes a plurality of anchoring elements, each of the plurality of anchoring elements being in a deployed state when the device is disposed through the septal wall and in an undeployed state when the device is situated within the sheath (see Figs. 16A-16G which shows anchors 65 in an undeployed state in Fig. 16A and a deployed state in Fig. 16G).  
Regarding claim 7, Schwartz as modified by K teach wherein situating the device within the sheath comprises applying first countertraction to the sheath to situate a first anchoring element of the plurality of anchoring elements within the sheath (countertraction was interpreted as the opposite of traction/pulling which would mean pushing the catheter sheath of Schwartz toward the sensor and applying traction to the tether retrieval device to remove the sensor; the anchoring rings closest to the sheath in the right atrium would fold into the sheath given that each anchoring ring 65 is connected to the housing via a spring 67).  The rationale for modifying remains the same.
Regarding claim 8, Schwartz as modified by K teach wherein situating the device within the sheath further comprises applying second countertraction (assuming this means countertraction to the sheath) to situate a second anchoring element of the plurality of anchoring elements within the sheath (the same argument in claim 7 would apply as the device is pulled further into the sheath which would fold the distal anchors into the sheath as the sensor is pulled from the septal wall using the snare/tether of K).  The rationale for modifying remains the same.
Regarding claim 9, Schwartz also teaches wherein the first anchoring element is a proximal anchoring element and the second anchoring element is a distal anchoring element (see Figure 16G where the anchors on the right are distal and the anchors on the left are proximal).   
Regarding claim 10, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a proximal direction within the lumen (see Fig. 16A where the left anchors are folded in proximal direction in the lumen of the sheath, note the claim does not specify whether this is during deployment or delivery). 
Regarding claim 11, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a distal direction within the lumen (the distal anchors would point in the distal direction at least during retrieval when the sensor is pulled back into the sheath).  
Regarding claim 12, Schwartz discloses wherein each of the plurality of anchoring elements is biased into the deployed state ([0029] – “A resilient member, such as a biasing spring, is connected to the housing and the ring member for resiliently biasing the ring member to the housing. Alternatively, both the housing and ring members are made of the shape memory material, such as nitinol, which allow for the ring members to be moved between the collapsed position and the deployed position without a biasing spring”).  
Regarding claim 13, Schwartz discloses wherein at least a portion of the plurality of anchoring elements are disposed in the right atrium when the device is in the atrial septum (Fig. 16F shows anchors on both sides of the septum when the sensor delivery is completed).  
Regarding claim 14, Schwartz discloses a wireless and leadless left atrial pressure measurement device (see the citations in the claim 1 rejection above).  Schwartz however do not disclose a method of retrieving such sensor from a left atrium of a patient as outline in claim 14.  However, the same argument above for modifying Schwartz in view of K as evidenced by Najafi is applicable here as well.  K teaches:
advancing a snare catheter situated within a sheath into a heart chamber of a patient (snare catheter 206 is situated within sheath 207 as shown in Figs 2A and 2B);
retracting the sheath to expose a snare loop of a tether of the snare catheter (Figs. 2A shows sheath pulled back from the end of catheter 206 and revealing at least one loop 216 which was interpreted as a tether);
securing the snare loop around a knob or extension plug projecting from a proximal portion of the device (Fig. 9B shows knob 932 and [0067] states that the snare can orient itself around it for assisting in retrieval);
applying traction to the knob or the extension plug using the snare catheter to withdraw a sensor of the device (snare 203 was interpreted as a tether and is used to grasp 932 as indicated in previously cited [0067]; Fig. 3B shows the device after it has been retracted into a sheath 307) through a passage in a septal wall from the left atrium (this would result based on the same argument provided in the claim 2 rejection above for approaching from the right atrium to withdraw the transseptal device);
applying countertraction using the sheath to deform an anchoring element attached to the proximal portion of the device into a folded configuration and to situate the device within the sheath (see arguments in the rejection of claims 7-11 which deal with countertraction, deformation/folding of anchoring elements, anchor location, and final resting position in the sheath); and
 retracting the snare catheter, sheath, and device from the patient (this is implied through the purpose noted in the abstract which says removal of a cardiac device from a patient). 
Regarding claim 17, Schwartz discloses wherein the anchoring element is one of a plurality of anchoring elements (see Fig. 16A where a plurality of anchors 65 are shown on the pressure sensing device),  at least a portion of the plurality of anchoring elements being in a deployed state within the right atrium when the device is disposed through the passage in the septal wall into the atrial septum (Fig. 16F shows the device deployed in the septal wall and the anchors on the left which are in the right atrium are deployed), the plurality of anchoring elements compressed into an undeployed state when the device is situated within the sheath (Fig. 16A shows the anchors compressed in the sheath 70).  The rationale for modifying remains the same.
Claim 18 is rejected using the same argument for claim 9.
Regarding claim 19, Schwartz discloses wherein when the device is situated within the sheath, the proximal anchoring element extends in a proximal direction within the lumen (at least Fig. 16C shows the proximal anchors on the left pointing in the proximal direction when in the sheath, note the claim does not specify whether this is during deployment or delivery).
Regarding claim 20, Schwartz discloses wherein, when the device is situated within the sheath, the distal anchoring element extends in a distal direction within the lumen (see at least Fig. 16A and the position of the distal anchors on the right).   
Regarding claim 21, K teaches wherein the tether includes a distal end formed in a snare loop (see at least Fig. 2B whether the tether 203 ends in a snare loop and [0014]).  The rationale for modifying remains the same.
Regarding claim 22, K teaches wherein the securing the tether to the proximal portion of the device includes attaching the snare loop to proximal coupling feature on the proximal portion of the device (see Fig. 2C where snare loop 203 grabs coupling 220). The rationale for modifying remains the same.

Conclusion
All claims are rejected.  Note, the indication of allowable subject matter in claim 13 is withdrawn in view of the amendments to the claim.
Note, the following reference is also provided for Applicant’s benefit: Gutfinger et al. (US 7976551)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                    


/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791